Citation Nr: 0723477	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability, to include removal.

2.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

3.  Entitlement to an effective date earlier than May 25, 
2004, for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1956 to February 
1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision that denied 
service connection for a left eye disability, to include 
removal.  The veteran timely appealed.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.

In January 2006, the Board remanded the matter for additional 
development.

In December 2006, the veteran again raised the issues of an 
increased disability evaluation and an earlier effective date 
for the award of compensation for his service-connected 
venous insufficiency of the left leg.  As those issues have 
not been adjudicated, they are referred to the RO for 
appropriate action.  

The issues of a compensable initial disability rating and an 
effective date earlier than May 25, 2004, for the award of 
service connection and compensation for bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A defect or disability of an old injury to left eye with 
marked cornea scarring and total loss of vision pre-existed 
active service, as noted in a March 1956 examination. 

2.  The veteran's pre-existing left eye injury did not 
undergo an increase in severity beyond natural progress 
during the veteran's active service or during the first post-
service year.  


CONCLUSION OF LAW

The criteria for service connection for a left eye 
disability, to include removal are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2002, April 2005, and February 2006 
letters, and the July 2006 supplemental statement of the case 
(SSOC), the RO or AMC notified the veteran of elements of 
service connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The July 2006 SSOC provided the veteran with notice as to how 
VA assigns a disability rating and an effective date for any 
award of increased benefits on appeal for service-connected 
disabilities.  
 
The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has obtained a medical opinion in connection with the claim 
decided on appeal.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as organic diseases of the nervous 
system (optic nerve), which become manifest to a compensable 
degree within a prescribed period after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2006).

The veteran contends that his secondary glaucoma and 
subsequent removal of his left eye were the result of 
aggravation of a preexisting defect or disability in service.

Service medical records at the time of the veteran's entry in 
active service in March 1956 note an old injury to left eye 
with marked cornea scarring and total loss of vision.  The 
examiner indicated that the veteran's visual acuity for the 
left eye was 20/no light perception.

In 1962 and in 1964, the veteran complained of pain in his 
left eye.  An ophthalmologic consultation in October 1964 
diagnosed adherent leucoma of the left eye, existed prior to 
service.  Records show that the veteran had been prescribed 
safety glasses and sunglasses.  Service medical records at 
the time of the veteran's separation examination in January 
1968 reflect a scarred cornea of the left eye with only light 
perception, and a scarred pupil with no light reaction.  The 
examiner noted that the scarring of the cornea and no vision 
in the left eye existed prior to the veteran's service.

Records show secondary glaucoma of the left eye in 1988.

Private medical records, dated in June 1992, reflect 
enucleation of the veteran's left eye.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Here, a defect or disability of the veteran's left eye, 
including total loss of vision, was noted in March 1956, at 
the time of the veteran's acceptance into active service.  
Records clearly show an old injury to the veteran's left eye 
that occurred in childhood.  Under these circumstances, the 
presumption of soundness is not for application. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

If a pre-existing disorder is noted upon entry into service, 
the burden falls on the veteran to show aggravation. If the 
presumption of aggravation arises, the burden shifts to VA to 
show a lack of aggravation by establishing that the increase 
in disability was due to the natural progress of the 
disorder. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

While records show that the veteran reported symptoms of pain 
in his left eye during service, and that safety glasses and 
sunglasses were prescribed, the evidence does not suggest 
that the veteran's underlying disorder had worsened during 
active service or during the first post-service year.  There 
is no evidence of glaucoma of the left eye in service.  In 
fact, secondary glaucoma was not documented until nearly two 
decades after the veteran's separation from service.  There 
also is no competent evidence linking the subsequent 
enucleation of the veteran's left eye to any disease or 
injury in service.

In March 2006, a VA physician opined that the veteran's loss 
of vision and/or loss of eye was secondary to the 1941 ocular 
injury; and that the veteran's increased disability was not 
caused by, or a result of his military service.  
Specifically, the physician noted that the veteran's visual 
acuity for the left eye upon entering service and upon 
separation from service had not changed, and that there was 
no increased left eye disability during service.  The 
physician also opined that the veteran's eye pain and 
headaches in service were most likely caused by, or a result 
of natural progression of the ocular injury incurred as a 
child; and that the veteran's eye pain and headaches were 
corrected with glasses or sunglasses for glare.  Lastly, the 
physician opined that the veteran's medical treatment in 1988 
for secondary glaucoma was a complication from the ocular 
injury incurred as a child, noting that a 1992 pathology 
report identified the post-contusion angle recession and 
anterior synechiae as related to the natural progression of 
the 1941 ocular injury.  The physician's opinions are a 
product of review of the entire claims folder, and are not 
rebutted by any other competent opinion.  

While the veteran is competent to offer statements of first-
hand knowledge that his symptoms increased in severity during 
active service, as a lay person he is not competent to render 
a probative opinion on a medical matter, such as the etiology 
of his secondary glaucoma and subsequent enucleation of the 
left eye.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because the weight of the evidence is against a finding that 
the veteran's underlying disorder, as opposed to symptoms, 
had worsened during active service or during the first post-
service year, and the evidence shows secondary glaucoma and 
enucleation as a natural progression of his 1941 ocular 
injury, service connection for a left eye disability, to 
include removal on the basis of aggravation is denied.  


ORDER

Service connection for a left eye disability, to include 
removal, is denied.


REMAND

In July 2006, the RO granted service connection for bilateral 
hearing loss evaluated as 0 percent (noncompensable) 
disabling effective May 25, 2004.  The veteran submitted 
notices of disagreement in December 2006 and in April 2007, 
and disputed both the evaluation assigned and the effective 
date.

The RO or AMC has not issued a statement of the case for 
either an initial, compensable disability rating for 
bilateral hearing loss or an effective date earlier than 
May 25, 2004, for the award of service connection for 
bilateral hearing loss, in response to the notices of 
disagreement.  The Board is required to remand each of the 
claims for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, each of these matters is hereby REMANDED for the 
following action:

The RO or AMC should issue a statement of 
the case with regard to the issues of an 
initial, compensable disability rating 
for bilateral hearing loss, and for an 
effective date earlier than May 25, 2004, 
for the award of service connection for 
bilateral hearing loss.  The Board will 
further consider each of these issues 
only if a sufficient and timely 
substantive appeal is received in 
response to the statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


